BLUE, Judge.
Eileen A. Nece appeals her conviction for obtaining services and property in return for a worthless check, a third-degree felony under section 832.05(4), Florida Statutes (1993). We agree with her argument that the conviction must be reduced to a misdemeanor because there was no evidence that an offer of payment by check induced the services rendered. See Strickland v. State, 559 So.2d *6231288, 1289 (Fla. 2d DCA 1990) (holding evidence insufficient to sustain felony conviction when the State failed to prove that “the check was the inducement for the furnishing of goods or services”). Accordingly, we reverse the felony conviction. On remand, the trial court shall enter a misdemeanor conviction under section 832.05(2) and resentence accordingly.
SCHOONOVER, A.C.J., and FULMER, J., concur.